Citation Nr: 9916490	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  The propriety of the initial rating assigned for the 
service-connected lumbar radiculopathy at L3-L4 with 
osteoarthritic changes, currently evaluated as 20 percent 
disabling.  

4.  The propriety of the initial rating assigned for the 
service-connected discoid lupus erythematosus, currently 
evaluated as 10 percent disabling.

5.  The propriety of the initial rating assigned for the 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973 and December 1975 through January 31, 1994.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1994 decision of the RO.  

(The issue of propriety of the initial rating assigned for 
service-connected cervical spine disability is the subject of 
the Remand portion of this document.)  





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have a current bilateral 
hearing disability as defined for VA compensation purposes.  

3.  The veteran's currently demonstrated tinnitus is the 
likely result of his exposure to acoustic trauma in service.  

4.  The veteran's service-connected lumbar spine disability 
is shown to be manifested by intervertebral disc syndrome 
that is pronounced with characteristic pain and 
radiculopathy, effective on February 1, 1994 to February 14, 
1995 and on July 1, 1995 to September 24, 1996; the lumbar 
spine disability is shown to be manifested by intervertebral 
disc syndrome that is severe with recurring attacks and 
intermittent relief, effective on December 2, 1996.  

5.  The veteran's service-connected discoid lupus 
erythematosus has been shown to have low to moderate activity 
over exposed and extensive areas with no demonstration of 
constant exudation or itching or marked disfigurement.  



CONCLUSIONS  OF LAW

1.  The veteran does not have bilateral hearing disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).  

2.  The veteran's tinnitus is due to injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 (1998).  

3.  The criteria for the assignment of a 60 percent rating, 
effective on February 1, 1994 to February 14, 1995 and on 
July 1, 1995 to September 24, 1996, for the service-connected 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5293 (1998).  

4.  The criteria for the assignment of a 40 percent rating, 
effective on December 2, 1996, for the service-connected 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5293 (1998).  

5.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected discoid lupus 
erythematosus have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.118 including Diagnostic Code 7806 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, on entrance 
examination in May 1969, the veteran's ears and drums were 
reported to be clinically normal.  

On an authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
20
LEFT
10
15
5
5
5

The veteran indicated that he had never had ear trouble or 
hearing loss.  In December 1975, the veteran's ears and drums 
were reported to be clinically normal.  On an authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
35
LEFT
20
15
15
20
20

The veteran indicated that he had never had ear trouble or 
hearing loss.  On an authorized audiological evaluation in 
June 1976, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
15
LEFT
20
15
20
15
10

On an authorized audiological evaluation in December 1976, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
15
LEFT
15
20
15
20
10

The veteran indicated that he had never had ear trouble or 
hearing loss.  In February 1980, the veteran's speech 
discrimination scores were reported to measure 96 percent in 
the right ear and 90 percent in the left ear.  In September 
1981, the veteran's ears and drums were reported to be 
clinically normal.  On an authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
15
LEFT
15
15
10
20
20

The veteran indicated that he had never had ear trouble or 
hearing loss.  In May 1984, the veteran's ears and drums were 
reported to be clinically normal.  On an authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
5
5
5
5
15

In August 1988, the veteran's ears and drums were reported to 
be clinically normal.  On an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
0
LEFT
10
5
15
15
10

The veteran indicated that he had never had ear trouble and 
that he did not know if he had ever had hearing loss.  On an 
authorized audiological evaluation in July 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
15
10
10
10
5

In November 1992, the veteran was reported to have low back 
pain with no radiation to the lower extremities and no 
significant spasm.  He was reported to be absent reflexes in 
his lower extremities.  An MRI was reported to show a 
herniated nucleus pulposus at L5-S1 and a bulging disc at L3-
4.  X-ray studies were reported to reveal disc space 
narrowing at L5-S1 and L3-4, with some mild anterior 
osteophyte formation.

On an authorized audiological evaluation in November 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
0
LEFT
5
10
15
15
15

On examination in January 1994, the veteran's ears and drums 
were reported to be clinically normal.  On an authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
0
LEFT
5
10
15
15
15

The veteran indicated that he had never had ear trouble or 
hearing loss.

On a VA audio examination in April 1994, the veteran was 
reported to have had an extensive history of noise exposure 
to machinery and diesel engines while in service.  On an 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
10
LEFT
10
15
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The veteran was reported to have had an onset of bilateral 
tinnitus six months before.  His hearing was reported to be 
within normal limits, bilaterally, and to have acoustic 
reflexes present with no decay.

On VA examination in April 1994, the veteran indicated that 
he had had discoid lupus since 1986.  His rash was reported 
to be primarily confined to his face, the back of his ears 
and his shoulder areas.  He was reported to be taking steroid 
cream and to be having excellent results.  Most of the rash 
was reported to be gone.  The veteran's main complaint was 
that his rash was itchy, particularly when the weather was 
hot.  He was reported to have a small patch of depigmentation 
behind the right ear.  The areas that normally had been 
bothering him, particularly on the shoulders, the side of his 
face and on his nose, were reported to be basically free of 
dermatitis at the present time.  The impression was a normal 
medical examination with the exception of discoid lupus, 
primarily involving the face, neck and upper shoulders which 
were, at the present time, under very excellent control.

On a VA examination of the back in May 1994, the veteran was 
reported to complain of low back pain and of a history of 
disc herniation since 1983.  He was reported to have been 
diagnosed with probable disc herniation following a training 
exercise in service and to have had a recurrence while on a 
submarine.  He was reported to have had recurrences of this 
problem which were characterized, on some occasions, by left 
lower extremity numbness and frequently associated with 
minimal exertion such as turning and bending to lift up a 
shirt or handkerchief.  The recurrent episodes were reported 
to typically require bed rest for two to three days and a 
slow return to normal activities.

An examination revealed that the veteran arose from his chair 
with mild to moderate difficulty.  Toe walking was reported 
to be done symmetrically but with what appeared to be some 
weakness, bilaterally.  Heel walking was reported to be 
without a problem.  Forward bending was reported to be to 80 
degrees, backward bending to 20 degrees, side bending of 10 
degrees to the right and 6 degrees to the left, and rotation 
to 10 degrees to the right and 12 degrees to the left.  
Straight leg raising was reported to be positive at 85 
degrees, bilaterally, and Lasegue's maneuver was positive, 
bilaterally, for low back and radicular pain down both legs.  
Palpation in the lumbar area was reported to reveal reflex 
spasm at the L4 level.  X-ray studies of the lumbar spine 
were reported to show minimal osteoarthritic changes in the 
lumbar spine with narrowing at the L3-4 and L5-S1 
interspaces.  Vertebral bodies were reported to be normal in 
height and alignment.  The veteran was diagnosed with signs 
and symptoms of lumbar radiculopathy, most probably 
associated with the L3-4 level.

On a VA skin examination in May 1994, the veteran was 
reported to have had discoid lupus erythematosus since 1982, 
which was currently under control.  The veteran was reported 
to have been using topical corticosteroids and to have a 
pustule on his chest.  He was reported to complain of 
pruritus.  The veteran was diagnosed with discoid lupus 
erythematosus and folliculitis.

On VAMC records, reflecting treatment from May 1994 to June 
1994, the veteran was reported to have had a back injury 
approximately one year before.  An MRI was reported to have 
shown a herniated nucleus pulposus on the left at L4-5.  The 
veteran was reported to complain of severe back pain and to 
have difficulty getting out of a chair.  He was reported to 
stand hunched over and compression on his abdomen caused pain 
in his back.  He was reported to be very tender at the right 
lumbar area with moderate spasm.  He was reported to be able 
to flex to about 30 degrees and to have very little motion.  
Straight leg raising was reported to cause pain to his back, 
but there was no radiation.  The veteran was reported to have 
a slow and steady improvement during his hospital course and 
was reported to be able to get in and out of bed, get out of 
a chair and walk with minimal difficulty upon discharge.  He 
was reported to still have limitation of motion of his back 
and to have tenderness.

In September 1994, a Florida Hospital radiology report 
revealed the impression of a posterior annular tear and small 
left lateral herniated nucleus pulposus at L3-4 with 
potential irritation of the exiting left L3 root; moderate to 
severe spinal stenosis at L3-4; broad-based right lateral 
herniated nucleus pulposus and with narrowing of the right 
L4-5 neural foramen and potential irritation of the exiting 
right L4 root; mild spinal stenosis at L4-5; and spondylosis 
with annular disc bulging and mild spinal stenosis at L5-S1.

In April 1995, a VA outpatient treatment record reported that 
the veteran's skin had low to moderate activity up his trunk.

In June 1995, a private medical record from Richard C. Smith, 
M.D., reported that the veteran had a long standing history 
of back pain and sciatica.  The veteran was reported to have 
been diagnosed with disc herniation at L3-4 with spinal 
stenosis as well as lumbar spondylosis.  He was reported to 
have recently undergone surgical treatment for this problem 
in February 1995 with a posterior lumbar laminectomy and 
fusion from L3-S1.  Dr. Smith reported that the veteran would 
be unable to work for at least 12 months and possibly longer 
due to his back.

During a hearing at the RO in July 1995, the veteran was 
reported to have had a laminectomy in February 1994.  The 
veteran reported that he was stiff and had a limited range of 
motion of his back.  He reported that he had discomfort but 
no pain.  He indicated that he would not be able to work for 
another six months.  He reported that he could lift up to 15 
pounds and that he sometimes had a tingling sensation down 
his left leg.  He indicated that his lupus was active and 
that he had red spots on his nose, ears, stomach, arms and 
shoulders.  He reported that he itched a lot and that he 
treated it with a cream.  He reported that the lupus was 
sometimes painful.  He reported that he had hearing loss and 
tinnitus from working in the noisy atmosphere of diesel 
submarines.

In October 1996, a private medical record from Richard C. 
Smith, M.D., reported that the veteran was having some pain 
associated with his hardware and incomplete fusion of L3 to 
S1 in February 1995.  He was reported to have undergone 
additional surgery in September 1996 and to have had a 
revision of his L5-S1 posterolateral fusion with right iliac 
crest bone graft.  Dr. Smith reported that he expected the 
veteran to be out of work for at least six to eight weeks.

On a February 1997 VA spine examination, the veteran reported 
that he had back pain status post laminectomy and fusion at 
L3 to S1.  The veteran was reported to have had left leg pain 
prior to his initial surgery but was reported to no longer 
have these symptoms, although he continued to have 
symptomatic and mechanical back pain.  He was reported to 
wear a brace when he had discomfort.  He was reported to get 
relief from general conditioning therapy.  An examination 
revealed no postural abnormalities, fixed deformity or muscle 
spasm.  The veteran was reported to have forward flexion to 
30 degrees, backward extension to 15 degrees, lateral flexion 
to 15 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  He was reported to have palpable tenderness 
along his well-healed incision in the midline of the 
lumbosacral region and he was reported to have no 
neurological deficits.  

A neurological examination of the lower extremities was 
reported to show normal motor strength for L3 through S1.  
Reflexes were reported to be decreased in both knee jerk and 
ankle jerk, although they were symmetrical, bilaterally.  The 
veteran was reported to be able to walk on his heels and toes 
easily with normal strength.  The veteran was diagnosed with 
back pain status post lumbar fusion L3 through S1 with 
laminectomies.  He was reported to be status post hardware 
removal and augmentation of bone grafts.  He was reported to 
have significant symptoms relating to his back that would 
probably be a recurrent problem.  He was reported to still be 
in the recovery period from his second surgical procedure and 
maximal medical improvement would not be apparent for another 
eight to 12 months.  The examiner reported that he expected 
the veteran to have recurrent back pain that was related to 
the postsurgical changes that were done secondary to his 
initial back injury in 1980.

On a VA skin examination in February 1997, the veteran was 
reported to have had discoid lupus erythematosus since about 
1980 and to be currently treated with topical steroids.  He 
was reported to be affected on his trunk, shoulders and 
anterior neck and that he was most affected during the summer 
months.  

The veteran was reported to have multiple 2 to 3 mm. 
hypopigmented macules and erythematous papules over the upper 
back, anterior upper chest and along the anterior neck.  
There were reported to be no heavily scarred areas and lab 
work was reported to be within normal range.  The veteran was 
assessed with discoid lupus erythematosus, currently in good 
control during the winter months.  

In September 1997, a private medical record from Damadian MRI 
revealed an impression of status post laminectomy at L4-5 and 
L5-S1, small L2-3 disc bulge and degenerative disease.

During a hearing before this Member of the Board in February 
1999, the veteran reported that he had been exposed to high-
pitched machinery noises while working on a submarine in 
service.  He indicated that he had hearing loss and a buzzing 
in his ears due to the noise exposure.  He reported that he 
occasionally wore a back brace and took Motrin and Tylenol 
III for his back pain.  

The veteran also testified at the hearing that he could no 
longer do ordinary mechanical work such as changing the oil 
in his car due to his back.  He reported that he had had an 
outbreak of lupus approximately six months before and that he 
would usually have about four to five break outs in a year, 
especially in the summer time.  


II.  Analysis


A.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Initially, the Board finds that the veteran's claims of 
service connection for bilateral hearing loss and tinnitus 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  That is, we find that he has 
presented claims which are not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
notes that the veteran has not submitted a specific medical 
opinion attributing a current demonstration of bilateral 
hearing loss or tinnitus to service; however, because his 
service medical records demonstrated that he had, on 
occasion, been shown to have hearing loss and because he 
filed his claims of service connection for hearing loss and 
tinnitus shortly after his discharge from service, the Board 
finds that the claims are well grounded.  See Watai v. Brown, 
9 Vet. App 441, 443 (1996); Hampton v. Gober, 10 Vet. App. 
481, 482 (1997).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the 
hearing loss issue on appeal.  No further assistance to the 
veteran is required to comply with the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

The establishment of plausible claims does not dispose of the 
issues in this case.  The Board now must review the claims on 
their merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1998).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran contends, in essence, that he currently has 
bilateral hearing disability and tinnitus due to noise 
exposure in service.

A review of the service medical records shows instances where 
the veteran demonstrated a hearing disability pursuant to 38 
C.F.R. § 3.385 (1998).  In particular, in June 1976, the pure 
tone threshold of the right ear at 3000 Hertz was reported to 
measure 30 decibels.  Also, in February 1980, the veteran's 
speech discrimination score of the left ear was reported to 
measure 90 percent.

However, on service examinations from September 1981 to 
January 1994, the veteran's hearing was reported to be 
clinically normal and to have demonstrated no hearing 
disability pursuant to 38 C.F.R. § 3.385 (1998).  In fact, in 
January 1994, the veteran indicated that he had never had ear 
trouble or hearing loss.

In addition, on a VA audio examination in April 1994, pure 
tone thresholds were reported to be no greater than 20 
decibels, bilaterally, and speech audiometry revealed speech 
recognition ability of 100 percent, bilaterally.  The veteran 
was reported to have hearing within normal limits, 
bilaterally.

The veteran has submitted no medical evidence to support his 
assertions that he has a current hearing loss disability as 
defined by the provisions of 38 C.F.R. § 3.385.  In addition, 
he has not demonstrated that he had a chronic hearing loss 
disability during service, as shown by his normal hearing 
examinations from September 1981 to January 1994.  He also 
has not shown a continuity of symptomatology following his 
discharge from service, as demonstrated by the normal results 
from the April 1994 VA examination.  

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral hearing loss 
disability.  The medical evidence, when considered in its 
entirety, does not serve to establish that he has a current 
hearing disability for VA compensation purposes.  See 
38 C.F.R. § 3.385 (1998).  The veteran, as a lay person, is 
not qualified to proffer an opinion as to questions of 
medical diagnosis as presented in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  

In regard to the veteran's claim of service connection for 
tinnitus, the Board finds that the evidence of record 
demonstrates that the veteran was exposed to acoustic trauma 
while stationed on a submarine in service.  On VA examination 
in April 1994, the veteran was reported to have had an 
extensive history of noise exposure to machinery and diesel 
engines while in service and was reported to have had an 
onset of tinnitus six months before, which is when he was in 
service.  

Thus, given that the competent evidence serves to relate the 
veteran's current tinnitus to service, the Board finds that 
service connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.303 (1998).  


B.  The Propriety of the Initial Rating Assigned for Service-
Connected Lumbar Radiculopathy at L3-L4

The Board finds the veteran's claim for increased 
compensation benefits for service-connected lumbar 
radiculopathy at L3-L4 is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).

The regulations require that, in evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5285 
(1998), residuals of fractured vertebra with cord 
involvement, involves one who is bedridden or requires long 
leg braces warrants a 100 percent rating.  When the residuals 
of a fractured vertebra, without cord involvement, cause 
abnormal mobility requiring a neck brace, a 60 percent 
evaluation is assigned.  In other cases, the residuals of a 
fractured vertebra are rated in accordance with definite 
limited motion or muscle spasm, adding a 10 percent 
evaluation for each demonstrable deformity of the vertebral 
body.  

Complete bony fixation (ankylosis) of the spine, with 
unfavorable angle, marked deformity and involvement of major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
Complete bony fixation (ankylosis) of the spine of favorable 
angle warrants a 60 percent rating.  38 C.F.R. § 4.71a 
including Diagnostic Code 5286 (1998).

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998), favorable ankylosis of the lumbar spine warrants a 40 
percent rating and unfavorable ankylosis of the lumbar spine 
warrants a 50 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1998), a moderate limitation of motion of the lumbar spine 
warrants a 20 percent rating.  A severe limitation of motion 
of the lumbar spine warrants a 40 percent rating.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted.  When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned.  When 
intervertebral disc syndrome is mild, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1998).

When sacroiliac injury and weakness or lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above symptoms with abnormal 
mobility on forced motion, a 40 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with muscle spasm on 
extreme forward bending and lateral spine motion, a 20 
percent evaluation is assigned.  When a sacroiliac injury and 
weakness or lumbosacral strain is accompanied with 
characteristic pain on motion, a 10 percent evaluation is 
assigned.  When a sacroiliac injury and weakness or 
lumbosacral strain is accompanied with slight subjective 
symptoms only, a noncompensable evaluation is assigned.  38 
C.F.R. § 4.71a including Diagnostic Codes 5294, 5295 (1998).

The service medical records show that, in November 1992, the 
veteran had low back pain with no radiation to the lower 
extremities and no significant spasm.  He was reported to be 
absent reflexes in his lower extremities.  An MRI was 
reported to show a herniated nucleus pulposus at L5-S1 and a 
bulging disc at L3-4.  X-ray studies were reported to reveal 
disc space narrowing at L5-S1 and L3-4, with some mild 
anterior osteophyte formation.  The veteran was diagnosed 
with lumbar radiculopathy.

On VA examination in May 1994, the veteran was reported to 
have had recurrences of low back pain and disc herniation 
with left lower extremity numbness.  The recurrent episodes 
were reported to typically require bed rest for two to three 
days and a slow return to normal activities.  Lasegue's 
maneuver was reported to be positive, bilaterally, for low 
back pain and radicular pain down both legs.  Palpation of 
the lumbar area was reported to reveal reflex spasm at the L4 
level.  The veteran was diagnosed with symptoms of lumbar 
radiculopathy, most probably associated with the L3-4 level.  

In June 1995, Richard C. Smith, M.D., reported that the 
veteran had a long standing history of back pain and 
sciatica.  He was reported to have undergone a posterior 
lumbar laminectomy and fusion at L3 to S1 in February 1995 
and to be unable to work for at least 12 months because of 
his back.

The veteran's service-connected lumbar spine disability is 
currently rated at 20 percent, effective on February 1, 1994 
to February 14, 1995; at 100 percent, effective on February 
15, 1995 to June 30, 1995; at 20 percent, effective on July 
1, 1995 to September 24, 1995; at 100 percent, effective on 
September 25, 1996 to December 1, 1996; and at 20 percent, 
effective on December 2, 1996.  

The Board notes that, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that consideration must be given as to 
whether the veteran is entitled to "staged" ratings for a 
service-connected disability when propriety of the initial 
rating assigned is on appeal.  

Based on the evidence noted hereinabove, the Board finds that 
the veteran's service-connected low back disability is most 
accurately characterized as producing intervertebral disc 
syndrome that is pronounced; that is, the veteran has been 
reported to have had persistent symptoms compatible with 
sciatic neuropathy, as demonstrated by the positive Lasegue's 
maneuver, characteristic pain on motion and symptoms of 
lumbar radiculopathy.  Consequently, the veteran's service-
connected lumbar spine disability is entitled to the 
assignment of a 60 percent rating pursuant to 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293 (1998), effective on 
February 1, 1994 to February 14, 1995 and on July 1, 1995 to 
September 24, 1996.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Fenderson, supra; 38 C.F.R. §§ 4.40, 4.45 
(1998).  

In addition, on VA examination in February 1997, the veteran 
was reported to have had left leg pain prior to his initial 
surgery but that he no longer had these symptoms, although he 
did continue to have symptomatic and mechanical back pain.  
He was reported to have no postural abnormalities, fixed 
deformity, muscle spasm or neurological deficits.  He was 
reported to be able to walk on his heels and toes easily with 
normal strength and was diagnosed with back pain status post 
lumbar fusion L3 through S1 with laminectomies.  The examiner 
reported that he expected the veteran to have recurrent back 
pain, which was related to the postsurgical changes that had 
been done secondary to his initial back injury in 1980.

Based on the foregoing, the Board finds that the veteran's 
service-connected lumbar spine disability is most accurately 
characterized as producing intervertebral disc syndrome that 
is severe with recurring attacks and intermittent relief.  
The veteran has been shown to no longer demonstrate 
neurological findings appropriate to the site of a diseased 
disc.  Consequently, the veteran's service-connected lumbar 
spine disability is entitled to the assignment of a 40 
percent rating pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 (1998), effective on December 2, 1996.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson, 
supra; 38 C.F.R. §§ 4.40, 4.45 (1998).  

The Board notes that there is no objective evidence of 
ankylosis of the veteran's lumbar spine or residuals of 
fractured vertebra.  Thus, the veteran is not entitled to a 
higher rating pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Codes 5285, 5286, 5289 (1998).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


C.  The Propriety of the Initial Rating Assigned for Service-
Connected Discoid Lupus Erythematosus

The Board finds the veteran's claim for increased 
compensation benefits for service-connected discoid lupus 
erythematosus is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The Court has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).

The regulations require that, in evaluating a given 
disability, the disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Under 38 C.F.R. § 4.118 including Diagnostic Code 7809 
(1998), discoid lupus erythematosus is to be rated as if for 
eczema pursuant to 38 C.F.R. § 4.118 including Diagnostic 
Code 7806 (1998).  Under this rating code, eczema, with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, warrants a noncompensable 
rating.  Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent rating.  Eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement warrants a 30 
percent rating.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.  

The veteran contends, in essence, that he is entitled to a 
rating greater than 10 percent for service-connected discoid 
lupus erythematosus.  

On VA examination in May 1994, the veteran was reported to 
have discoid lupus erythematosus that was currently under 
control.  He was reported to complain of pruritus and to have 
been using corticosteroids.  He was reported to have a 
pustule on his chest and was diagnosed with discoid lupus 
erythematosus and folliculitis.  

In April 1995, a VA outpatient treatment record revealed that 
the veteran's skin had low to moderate activity up his trunk.  

On VA examination in February 1997, the veteran's skin was 
reported to have multiple 2 to 3 mm. hypopigmented macules 
and erythematous papules over the upper back, anterior upper 
chest and along the anterior neck.  He was reported to have 
no heavily scarred areas and was assessed with discoid lupus 
erythematosus, currently in good control during the winter 
months.  

The Board acknowledges the veteran's complaints in regard to 
his service-connected discoid lupus erythematosus.  The 
medical evidence of record demonstrates that the veteran has 
had outbreaks involving exposed surfaces, including his neck, 
and has been affected over an extensive area.  However, his 
lupus has been reported to involve low to moderate activity 
and to be under good control, especially during the winter 
months.  There is no indication of constant exudation or 
itching.  The veteran has also been reported to have no heavy 
scarring and, thus, has not been shown to have marked 
disfigurement.  Consequently, the Board finds that the 
veteran is not entitled to a rating greater than 10 percent 
pursuant to 38 C.F.R. § 4.118 including Diagnostic Code 7806 
(1998).  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
discoid lupus erythematosus as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied by operation of law.  

Service connection for tinnitus is granted.  

An increased rating of 60 percent for the service-connected 
lumbar spine disability, effective on February 1, 1994 to 
February 14, 1995 and on July 1, 1995 to September 24, 1996, 
and of 40 percent, effective on December 2, 1996, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

A rating in excess of 10 percent for the service-connected 
discoid lupus erythematosus is denied.  



REMAND

The veteran contends, in essence, that his service-connected 
cervical spine disability is severe enough to warrant a 
rating greater than 10 percent.  

On VA examination in May 1994, an examination of the 
veteran's neck revealed flexion to 50 degrees, extension to 
40 degrees, rotation of 70 degrees to the left and 50 degrees 
to the right, and side bending to 25 degrees, bilaterally.  
There was no indication as to whether the veteran had pain on 
motion of the cervical spine and no diagnosis relating to the 
cervical spine was provided.  

The veteran's claim of entitlement to a rating greater than 
10 percent for service-connected cervical spine disability is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that the examiner should 
determine whether the affected joint exhibited weakened 
movement, excess fatigability or incoordination.  These 
determinations were to be expressed in terms of additional 
range of motion lost due to any pain, weakened movement, 
excess fatigability or incoordination.  Id.; See also 
38 C.F.R. §§ 4.40, 4.45 (1998).  The VA examinations of 
record have not specifically fulfilled these requirements in 
regard to the service-connected cervical spine.  

In addition, the Court has recently recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time-a practice known as "staged" 
ratings.  The RO should therefore consider whether a 
"staged" rating is warranted for the veteran's service-
connected disability.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected cervical spine 
disability since May 1994.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
cervical spine disability.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing of the cervical spine.  
In addition to noting the range of motion 
of the cervical spine, the examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
cervical spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  The RO must 
consider whether the veteran is entitled 
to a staged rating consistent with the 
Court's decision in Fenderson, supra.  If 
the action taken remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until he is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

